Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 20200111734 A1).
Regarding claim 1, Lin discloses a system-in-package module (Fig. 25B) comprising: a substrate (684) ; an application specific integrated circuit (ASIC) chip (100; [0024]) on the substrate; first wafer level package (WLP) memories (159-1, see annotated figure below) on the substrate spaced apart from the ASIC chip in a first direction parallel to an upper surface of the substrate; and second WLP memories (159-2) on the substrate spaced apart from the ASIC chip in a direction opposite to the first direction, wherein each of the first WLP memories and the second WLP memories includes: a memory chip (bottom 687, see Fig. 22); memory solder balls (34a, 34b, similarly 563a and 563b in Fig. 25B) below the memory chip; and a memory redistribution layer (FISC, similarly illustrated in Fig. 16) between the memory chip and the memory solder balls, the memory redistribution layer including electrical connections electrically connecting the memory chip and the memory solder balls.
Illustrated below is a marked and annotated figure of Fig. 25B of Lin.

    PNG
    media_image1.png
    519
    763
    media_image1.png
    Greyscale

Illustrated below is a marked and annotated figure of Fig. 22 of Lin

    PNG
    media_image2.png
    573
    531
    media_image2.png
    Greyscale

Regarding claim 4, Lin discloses a system-in-package module (Fig. 25B), wherein the ASIC chip includes a flip chip mounted to the substrate through solder bumps (563a, 563b, “flip-chip” [0030]).
Regarding claim 15, Lin discloses a system-in-package module (Fig. 25B), further comprising: solder balls (570) on a bottom surface of the substrate and electrically connected to the ASIC chip.
Regarding claim 16, Lin discloses a system-in-package module (Fig. 25B), further comprising: a mold (564, 565) surrounding the substrate, the ASIC chip, the first WLP memories, and the second WLP memories.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Chang (US 10497689 B2).
Regarding claim 2, Lin discloses a system-in-package module (Fig. 25B) wherein a distance on the substrate between the first WLP memories and the ASIC chip and a distance on the substrate between the second WLP memories and the ASIC chip exist.
Lin fails to explicitly teach a range of distances between chips wherein a distance on the substrate between the first WLP memories and the ASIC chip and a distance on the substrate between the second WLP memories and the ASIC chip are less than or equal to 2.5 mm, though as the figures show (Lin; Fig. 25B) there is a distance between chips.
However, Chang teaches a known technique of selecting a distance (D1) between chips to reduce warpage (Column 7, Line 21) in the same way as the distance between the chips of Lin.
A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed distance between chips because it is routine optimization within a prior art condition. Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Therefore it would have been obvious to one of ordinary skill in the art of making a system-in-package module to determine the workable or optimal value for the claimed distance between chips through routine experimentation and optimization to obtain optimal or desired device performance because the claimed distance between chips is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.
Regarding claim 3, Lin discloses a system-in-package module (Fig. 25B), wherein a distance on the substrate between the first WLP memories and the ASIC chip and a distance on the substrate between the second WLP memories and the ASIC chip exist.
Lin fails to explicitly teach a range of distances between chips wherein a distance on the substrate between the first WLP memories and the ASIC chip and a distance on the substrate between the second WLP memories and the ASIC chip are less than or equal to 5 mm, though as the figures show (Lin; Fig. 25B) there is a distance between chips.
However, Chang teaches a known technique of selecting a distance (D1) between chips to reduce warpage (Column 7, Line 21) in the same way as the distance between the chips of Lin.
A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed distance between chips because it is routine optimization within a prior art condition. Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). 
Therefore, it would have been obvious to one of ordinary skill in the art of making a system-in-package module to determine the workable or optimal value for the claimed distance between chips through routine experimentation and optimization to obtain optimal or desired device performance because the claimed distance between chips is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. Moreover, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966).

Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yang (US 20190088621 A1, from IDS).
Regarding claim 10, Lin discloses a system-in-package module (Fig. 25B), wherein the first WLP memories (159-1) include first WLP memories, and the second WLP memories (159-2) include second WLP memories and wherein the ASIC chip (100) includes first solder bumps (563a) in an outer region of the ASIC chip, the first solder bumps configured to communicate with the first WLP memories and the second WLP memories through the substrate (684); and second solder bumps (563b) in an inner region inside the outer region of the ASIC chip, the second solder bumps configured to communicate with an external device (113) through the substrate.
Lin fails to explicitly teach the first WLP memories include first fan-in WLP (FI-WLP) memories, and the second WLP memories include second fan-in WLP (FI-WLP) memories, though Lin does disclose the first WLP memories and the second WLP memories are packages (module [0342]).  However, Yang discloses a system-in-package module wherein the packages are fan-in WLP (FI-WLP) packages ([0088] “Fi-WLP”).
Since Lin and Yang are in the same field of endeavor, a person having ordinary skill in the art at the time of invention would have readily recognized the finite number of predictable solutions for species of packages.
These predictable solutions include fan-out wafer level packaging and fan-in wafer level packaging as these may be chosen from a finite number of identified, predictable solutions (Yang; [0088]).  Absent unexpected results, it would have been obvious to try using a different species of package.
Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 11, Lin in view of Yang as applied to claims 10 discloses a system-in-package module (Lin; Fig. 25B), wherein the ASIC chip further includes: physical circuits in the outer region of the ASIC chip (portion of 100 outside reference lines), connected to the first solder bumps (563a), and configured to communicate with the first FI-WLP memories and the second FI- WLP memories (through 690).
In reference to the claim language referring to the functions of the physical circuits of the ASIC chip, i.e., communicating with the first FI-WLP memories and the second FI- WLP memories, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In the instant case and as explained above, Lin in view of Yang shows all structural limitations specifically recited in the claim and since communicating with the first FI-WLP memories and the second FI- WLP memories involves a mere manipulation of the connections it appears that the recited functional limitation does not affect the structure of Lin in view of Yang' s device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yang as applied to claim 11 above, and further in view of Yu (US 20170194290 A1).
Regarding claim 12, Lin in view of Yang as applied to claim 11 discloses a system-in-package module (Lin; Fig. 25B), wherein the ASIC chip (100) further includes: circuits configured to communicate with the first FI-WLP memories (159-1) and the second FI-WLP memories (159-2) through the physical circuits, configured to communicate with the external device through the second solder bumps (563b), and configured to perform graphical operations or neural network operations based on a request of the external device (Lin; Fig. 11B; GPU).
Lin in view of Yang fails to explicitly teach the ASIC chip further includes: core circuits, though Lin does teach the ASIC chip is an application processor (Application Specific [0024]).  However, Yu discloses an application processor (Fig. 1A; 100) that further includes: core circuits ([0031] “core logic”).  The prior art includes each claimed element, although not in a single reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of Lin’s ASIC chip including the core circuits of Yu’s application processor.  One of ordinary skill in the art could have combined the core circuits of Yu’s application processor with Lin’s application processor by the known method taught by Yu, and in combination, each element merely performs the same function as it does separately.  For example, Lin’s system-in-package module functions as an application processor ([0024]).  Similarly, Yu’s system-in-package module functions as an application processor ([0030]).  One of ordinary skill in the art would have recognized that the results of the combination were predictable, because this combination is taught by Yu.  Absent unexpected results, it would have been obvious to have core circuits in Lin’s ASIC chip.  Thus the claim would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
In reference to the claim language referring to the functions of the core circuits of the ASIC chip, i.e., communicating with the first FI-WLP memories and the second FI-WLP memories through the physical circuits, communicating with the external device through the second solder bumps, performing graphical operations or neural network operations based on a request of the external device, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In the instant case and as explained above, Lin in view of Yang and Yu shows all structural limitations specifically recited in the claim and since communicating with the first FI-WLP memories and the second FI-WLP memories through the physical circuits, communicating with the external device through the second solder bumps, performing graphical operations or neural network operations based on a request of the external device involves a mere manipulation of the core circuits it appears that the recited functional limitation does not affect the structure of Lin in view of Yang and Yu' s device.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Choi (US 20180190635 A1).
Regarding claim 13, Lin discloses a system-in-package module (Fig. 12A), further comprising: third WLP memories (NVM on left) on the substrate; and fourth WLP memories (NVM on right) on the substrate.
Lin fails to expressly illustrate third WLP memories spaced apart from the ASIC chip in a second direction perpendicular to the first direction and on the substrate; and fourth WLP memories on the substrate spaced apart from the ASIC chip in a direction opposite to the second direction.  However, as shown in Figs. 11A-12B, Lin discloses module layout may be varied.
Choi teaches a system-in-package module (Fig. 6A), with a module layout further comprising: third WLP memories (128-3, see annotated figure below.) spaced apart from the ASIC chip (120) in a second direction perpendicular to the first direction and on the substrate (110); and fourth WLP memories (128-4) on the substrate spaced apart from the ASIC chip in a direction opposite to the second direction.  One of ordinary skill in the art could have combined the module layout of Choi with the known module of Lin as taught by Choi, and in combination each chip and memories merely performs the same function as it does separately.  For example, the memories of Lin perform the same function as the memories of Choi.
One of ordinary skill in the art would have recognized the combination of the module layout of Choi and the known module as taught by Lin would have predictable results because module layout is a matter of design choice (Lin; Figs. 11A-12B).  Arranging the ASIC and memories of Lin using the layout of Choi would arrive at the claimed layout.  Therefore it would have been obvious to have the claimed ASIC and memories layout because it is a matter of design choice.
Illustrated below is a marked and annotated figure of Fig. 6A of Choi.

    PNG
    media_image3.png
    310
    358
    media_image3.png
    Greyscale


Claims 14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above (for dependent claim 14 dependent therefrom), and further in view of Yu, as applied to independent claim 17 below.
Regarding claim 14, Lin discloses a system-in-package module (Fig. 25B), wherein the ASIC chip includes: a logic chip (“logic ASIC” [0009]) electrically connected to the substrate through logic solder bumps; and memory chips stacked (plurality of 687 stacked, Fig. 22) and electrically connected by through silicon vias (TSVs) (689).
Lin fails to teach memory chips stacked on the logic chip and electrically connected to the logic chip by through silicon vias (TSVs).  However, Yu teaches a logic chip (Fig. 1A; 102; [0031]) with memory chips (104A) stacked on the logic chip and electrically connected to the logic chip by through silicon vias (TSVs) ([0065] “may further optionally include TSVs”).  Yu provides motivation to stack memory chips on the logic chip and electrically connect them by through silicon vias, in that it can provide better thermal performance in a stacked system-in-package ([0029]).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made or before the effective filing date of the claimed invention to combine the teachings of Lin’s logic chip and Yu’s memory chips stacked on the logic chip and electrically connected to the logic chip by through silicon vias (TSVs) to arrive at the claimed invention of an ASIC chip including: a logic chip electrically connected to the substrate through logic solder bumps; and memory chips stacked on the logic chip and electrically connected to the logic chip by through silicon vias (TSVs) because it can provide better thermal performance in a stacked system-in-package.
Regarding independent claim 17, Lin discloses a system-in-package module (Fig. 25B) comprising: a substrate (684); an application specific integrated circuit (ASIC) (100; [0024]) on the substrate; first wafer level package (WLP) memories (159-1) on the substrate spaced apart from the ASIC in a first direction parallel to an upper surface of the substrate; and second WLP memories (159-2) on the substrate spaced apart from the ASIC in a direction opposite to the first direction; wherein the ASIC includes a logic chip (“logic ASIC” [0009]); and memory chips stacked (plurality of 687, Fig. 22), wherein each of the first WLP memories and the second WLP memories includes: a memory chip (bottom 687, see Fig. 22); memory solder balls (34a, 34b) below the memory chip; and a memory redistribution layer (FISC, similarly illustrated in Fig. 16) between the memory chip and the memory solder balls, the memory redistribution layer including electrical connections electrically connecting the memory chip and the memory solder balls.
Lin fails to explicitly teach the ASIC includes an ASIC substrate; a logic chip on the ASIC substrate; and memory chips stacked on the logic chip, though Lin does teach the ASIC is an application processor (Application Specific [0024]) and further discloses memory chips may be stacked on another chip (chips 687 and chip 688 respectively, Fig. 22).
Yu discloses an application processor (Fig. 1A; 100) including an ASIC substrate (106); a logic chip (102) on the ASIC substrate; and memory chips (104A) stacked on the logic chip.  The prior art includes each claimed element, although not in a single reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of Lin’s ASIC including the ASIC substrate, logic chip, and memory chips of Yu’s application processor.  One of ordinary skill in the art could have combined the ASIC substrate, logic chip, and memory chips of Yu’s application processor with Lin’s application processor by the known method taught by Yu, and in combination, each element merely performs the same function as it does separately.  For example, Lin’s system-in-package module functions as an application processor ([0024]).  Similarly, Yu’s system-in-package module functions as an application processor ([0030]).  
One of ordinary skill in the art would have recognized that the results of the combination were predictable, because this combination is taught by Yu.  Absent unexpected results, it would have been obvious to have an ASIC substrate; a logic chip on the ASIC substrate; and memory chips stacked on the logic chip as Lin’s ASIC.  
Thus the claim would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 18, Lin in view of Yu as applied to claim 17 discloses a system-in-package module (Yu; Fig. 1A), wherein the ASIC further includes: an interposer (108A) between the logic chip (102) and the memory chips (104A); and at least one conductive structure (126A, 120) electrically connecting the substrate (Lin; 684, Fig. 25B) to the interposer in at least one side of the logic chip, wherein the interposer electrically connects the memory chips to the at least one conductive structure (Yu; [0039]).
Regarding claim 19, Lin in view of Yu as applied to claim 17 discloses a system-in-package module (Yu; Fig. 1A), wherein the ASIC further includes: an ASIC mold (124) surrounding the logic chip (102) on the ASIC substrate (106); an interposer (108A) between the ASIC mold and the memory chips (104A); and at least one conductive structure (126A) electrically connecting the substrate (Lin; 684, Fig. 25B) to the interposer through the ASIC mold in at least one side of the logic chip, wherein the interposer electrically connects the memory chips to the conductive structure (Yu; [0039]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Choi, Yang, and Chang.
Regarding independent claim 20, Lin discloses a system-in-package module (Fig. 25B) comprising: a substrate (684); an application specific integrated circuit (ASIC) chip (100; [0024]) on the substrate through solder bumps (563a, 563b); first wafer level package (WLP) memories spaced apart from the ASIC chip in a first direction and mounted on the substrate through first memory solder balls (563a, 563b under 159-1), the first direction parallel to an upper surface of the substrate; second WLP memories (159-2) spaced apart from the ASIC chip in a direction opposite to the first direction and mounted on the substrate through second memory solder balls (563a, 563b under 159-2); solder balls (570) on a bottom surface of the substrate and electrically connected to the ASIC chip; and a mold (564, 565) surrounding the substrate, the ASIC chip, the first WLP memories, and the second WLP memories, wherein a distance between the first WLP memories and the ASIC chip and a distance between the second WLP memories and the ASIC chip exist, wherein each of the first WLP memories and the second WLP memories includes: a memory chip (bottom 687, see Fig. 22); memory solder balls (34a, 34b, similarly 563a and 563b in Fig. 25B) below the memory chip; and a memory redistribution layer (FISC, similarly illustrated in Fig. 16) between the memory chip and the memory solder balls, the memory redistribution layer including electrical connections electrically connecting the memory chip and the memory solder balls.
Lin fails to expressly illustrate third WLP memories spaced apart from the ASIC chip in a second direction perpendicular to the first direction and on the substrate; and fourth WLP memories on the substrate spaced apart from the ASIC chip in a direction opposite to the second direction.  However, as shown in Figs. 11A-12B, Lin discloses module layout may be varied.
Choi teaches a system-in-package module (Fig. 6A), with a module layout further comprising: third WLP memories (128-3) spaced apart from the ASIC chip (120) in a second direction perpendicular to the first direction and on the substrate (110); and fourth WLP memories (128-4) on the substrate spaced apart from the ASIC chip in a direction opposite to the second direction.  One of ordinary skill in the art could have combined the module layout of Choi with the known module of Lin as taught by Choi, and in combination each chip and memories merely performs the same function as it does separately.  For example, the memories of Lin perform the same function as the memories of Choi.
One of ordinary skill in the art would have recognized the combination of the module layout of Choi and the known module as taught by Lin would have predictable results because module layout is a matter of design choice (Lin; Figs. 11A-12B).  Arranging the ASIC and memories of Lin using the layout of Choi would arrive at the claimed layout, wherein the mold of Lin surrounds the third and fourth WLP memories, and wherein each of the third and fourth WLP memories includes: a memory chip; memory solder balls below the memory chip; and a memory redistribution layer between the memory chip and the memory solder balls.  Therefore it would have been obvious to have the claimed ASIC and memories layout because it is a matter of design choice.
Lin in view of Choi fails to explicitly teach the first, second, third, and fourth WLP memories include first, second, third, and fourth fan-in WLP (FI-WLP) memories, though Lin does disclose the WLP memories are packages (module [0342]).  However, Yang discloses a system-in-package module wherein the packages are fan-in WLP (FI-WLP) packages ([0088] “Fi-WLP”).
Since Lin, Choi, and Yang are in the same field of endeavor, a person having ordinary skill in the art at the time of invention would have readily recognized the finite number of predictable solutions for species of packages.
These predictable solutions include fan-out wafer level packaging and fan-in wafer level packaging as these may be chosen from a finite number of identified, predictable solutions (Yang; [0088]).  Absent unexpected results, it would have been obvious to try using a different species of package.
Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
The combined invention of Lin, Choi, and Yang fails to explicitly teach a range of distances between chips wherein a distance between the first FI-WLP memories and the ASIC chip is less than or equal to 5 mm, a distance between the second FI-WLP memories and the ASIC chip is less than or equal to 5 mm, a distance between the third FI-WLP memories and the ASIC chip is less than or equal to 5 mm, and a distance between the fourth FI-WLP memories and the ASIC chip is less than or equal to 5 mm, though as the figures show (Lin; Fig. 25B) there is a distance between chips.
However, Chang teaches a known technique of selecting a distance (D1) between chips to reduce warpage (Column 7, Line 21) in the same way as the distance between the chips of Lin.
A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed distance between chips because it is routine optimization within a prior art condition. Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). 
Therefore, it would have been obvious to one of ordinary skill in the art of making a system-in-package module to determine the workable or optimal value for the claimed distance between chips through routine experimentation and optimization to obtain optimal or desired device performance because the claimed distance between chips is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. Moreover, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowable subject matter of claims 5-9 is the inclusion of the limitation a first region closest to the ASIC chip a.
Response to Arguments
Applicant argues:
Applicant argues with respect to amended claim 1 that Choi does not teach, suggest, or render obvious memories including: a memory chip; memory solder balls below the memory chip; and a memory redistribution layer between the memory chip and the memory solder balls, the memory redistribution layer including electrical connections electrically connecting the memory chip and the memory solder balls.  Applicant makes similar arguments for amended independent claims 17 and 20.
Examiner’s reply:
The examiner disagrees and notes that the new grounds of rejection has been raised in the instant Office Action as necessitated by claim amendment.  Applicant’s arguments with respect to claim(s) 1, 17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817 
/BRADLEY SMITH/            Primary Examiner, Art Unit 2817